Title: John Adams to Abigail Adams, 1 December 1794
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Phila. Decr. 1. 1794
          
          Your Letter of the 19th of Nov. gave me, in addition to the ordinary Satisfaction I receive from your Letters, the Pleasure of knowing that your Visit to Haverhill, the damp Vapour of whose River I dreaded, had not injured your health.
          You ask me, if Dr Tufts may be collecting Materials, this Winter for Building on the Medford farm? I fear it will be a very costly Undertaking considering the Extravagant Prices of every Thing, and it will keep me Streightened and poor for a long time. I expect the Expence of Building will be 300£, the Interest of which is Eighteen Pounds a Year near half the annual Rent of the whole Estate. I am willing to sell the whole for what it will fetch or to buy the whole at any reasonable Rate. But is it desired of me to build the whole House at my own Expence, when the half only of the Place is yours? I know however your tender and laudable Attachment to the Place, and will consent cheerfully to whatever you determine. or I will desire Dr Tufts to consider me as his son, when he considers sister shaw as his Daughter, and do for Us both, as a father.
          We had last night and to Day another North East Storm which I hope has brought up a fresh Stock of Seaweed upon the Beach.

Your Annals of Agriculture are more entertaining to me than political History or amorous Romance.
          You will see the Address of the House and the Reply. cold, frozen, Stiff, awkward Stuff— The Reply as an Echo to the Address is an admirable one.— richly merited.
          The News from Europe is enigmatical enough at present. The whole Theatre of Europe has been taken up, for years, with the Representation of a Tragedy of Errors. one knows not what is true, nor what is false: what is right nor what is wrong. Suspense and Pyrrhonism is all my Mind can rest on— One Truth however results from every fact and every Report, every certainty and every Supposition—our own indispensible Duty to preserve our Neutrality.
          The Members of Congress begin to See the Danger of receiving Foreigners with open Arms, and admitting them into our Legislatures so easily as We have done. The Western Insurgents are almost all Irish White Boys, and peep O Day Boys &c imported and many of them sold since the Peace.
          Adieu
          
            J. A
          
        